Citation Nr: 0925351	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Propriety of the reduction of the rating for prostate 
cancer from 100 percent, effective April 1, 2005.

2. Entitlement to a rating in excess of 40 percent for 
residuals of prostate cancer, effective April 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to March 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In May 2008, the case was remanded for 
additional development.  

On a VA Form 646 dated November 21, 2007, the Veteran's 
representative raised the issue of entitlement to an 
effective date prior to May 14, 2003, for the 100 percent 
rating previously assigned for the Veteran's prostate cancer.  
In May 2008, the Board referred this matter to the RO for 
appropriate action.  The record does not reflect that any 
action has been taken; therefore, the matter is again 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1. A July 2003 rating decision granted the Veteran service 
connection for prostate cancer, rated 100 percent under 
Diagnostic Code (Code) 7528, effective May 14, 2003.

2. Following a VA examination in November 2003, by rating 
decisions in June 2004 and November 2004, the RO proposed to 
reduce the 100 percent rating for residuals of prostate 
cancer; the Veteran was notified of these decisions in June 
2004 and in December 2004, respectively.

3. A January 2005 rating decision implemented the reduction 
in the rating for residuals of prostate cancer from 100 
percent to 40 percent, effective April 1, 2005; at the time, 
the record showed that the Veteran's prostate cancer was in 
remission.

4. From April 1, 2005 through March 8, 2008, the Veteran's 
residuals of prostate cancer were manifested predominantly by 
voiding dysfunction requiring the wearing of absorbent 
materials which had to be changed more than 4 times a day; 
renal dysfunction was not shown.

5. From March 9, 2008, the Veteran's residuals of prostate 
cancer have been manifested predominantly by voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed at least 2 times but no more than 4 
times a day; renal dysfunction is not shown.


CONCLUSIONS OF LAW

1. The reduction of the rating for residuals of prostate 
cancer from 100 percent effective April 1, 2005 was in 
accordance with the facts and with governing law.  
38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 4.115(a), 4.115(b), Diagnostic Code (Code) 
7528 (2008).

2. The Veteran's residuals of prostate cancer warrant staged 
ratings of 60 percent from April 1, 2005 through March 8, 
2008, and 40 percent from March 9, 2008.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 
4.115(a), 4.115(b), Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the matter of rating residuals of prostate cancer, 
a June 2008 letter (in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008)) notified the Veteran 
that to substantiate an increased rating claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability and the effect that worsening has on his 
employment and daily life.  It explained that should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent, based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  It also 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board notes that the June 2008 letter came after the 
January 2005 rating decision which reduced the rating for the 
Veteran's residuals of prostate cancer from 100 to 40 
percent.  However, the January 2005 rating decision was not 
the initial adjudication in this matter.  The Veteran's 
initial claim was one of service connection for prostate 
cancer, and when a July 2003 rating decision granted such 
claim and assigned the initial disability ratings (and 
effective dates), statutory notice was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The July 2003 rating decision advised the Veteran that the 
100 percent rating assigned for his prostate cancer was "not 
considered permanent" and would be "subject to a future 
review examination."  See Code 7528, Note (providing that 
"[f]ollowing the cessation of [cancer treatment], the rating 
of 100 percent shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).")

The Veteran received appropriate notice with respect to the 
reduction effective April 1, 2005.  In compliance with 
38 C.F.R. § 3.105(e), the Veteran was advised by rating 
decisions in June 2004 and November 2004 that a reduction was 
proposed and he had 60 days to respond/submit additional 
evidence.  The matter was readjudicated after all critical 
notice (including the June 2008 Vazquez-Flores-compliant 
letter) was issued, and development sought by the Board was 
completed.  See January 2009 Supplemental Statement of the 
Case.  The Veteran has had ample opportunity to respond to 
all notices/supplement the record, and is not prejudiced by 
any technical notice deficiency that may have occurred during 
the process.  Significantly, neither he nor his 
representative has alleged that notice in this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2003, (as 
required) in November 2003, and in December 2008.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.




B.	Factual Background

March 2003 private treatment records from St. Francis 
Hospital show that the Veteran was given a diagnosis of 
carcinoma of the prostate, and underwent a radical retropubic 
prostatectomy and bilateral pelvic lymphadenectomy.  In June 
2003, the Veteran underwent cystoscopy after he complained of 
difficulties in urination.  Specifically, he had a large 
post-void residual urine.  The cystoscopy revealed that he 
had bladder neck contracture and foreign body at bladder 
neck.

On June 2003 VA examination, the Veteran complained of 
dysuria, stating that he did not have a full flow and had 
undergone cystoscopy two weeks prior for bladder neck 
contracture and foreign body at bladder neck.  He also stated 
that he had experienced incontinence for two weeks following 
his prostatectomy.  Apart from his two surgeries, the Veteran 
received no other treatment for his prostate cancer.

By a rating decision in July 2003, the RO granted service 
connection for prostate cancer as due to exposure to 
herbicides, and assigned a 100 percent rating under Code 
7528, effective May 14, 2003 (the date of claim).

On November 2003 VA examination, the Veteran's prostate 
cancer was found to be in remission with no adjuvant therapy 
required.  It was also noted that despite his June 2003 
cystoscopy, he continued to have urinary stress incontinence, 
and had leakage of urine with any significant Valsalva, 
laughter, or bouncing.  The Veteran had to wear a pad daily.

In accordance with 38 C.F.R. § 3.105(e), in a June 2004 
rating decision, the RO proposed to reduce the rating for 
residuals of prostate cancer to 20 percent based on 
improvement.  The Veteran was informed of the proposal by 
letter in June 2004.

In an August 2004 letter, the Veteran's private treating 
urologist, Dr. N.S.B., stated that the Veteran continued to 
have stress urinary incontinence following his radical 
prostatectomy.

Based upon Dr. N.S.B.'s August 2004 letter, and in accordance 
with 38 C.F.R. § 3.105(e), in a November 2004 rating 
decision, the RO proposed to reduce the rating for the 
Veteran's residuals of prostate cancer to 40 percent based on 
improvement.  He was informed of the proposal by letter dated 
in December 2004.

In a January 2005 rating decision, the RO implemented the 
reduction to 40 percent for residuals of prostate cancer, 
effective April 1, 2005.  The Veteran was notified of the 
rating reduction by letter, dated in February 2005.  

At the March 2008 Travel Board hearing, the Veteran testified 
that, during the course of the day, he used 6-8 pads (of 
absorbent material) for bladder control and also got up 8-10 
times a night to use the bathroom.  The Veteran's spouse also 
testified that he was up "at night, all night," due to his 
bathroom urges.  

On December 9, 2008 VA examination, the examiner reviewed the 
Veteran's claims file and noted that since his prostatectomy 
and cystoscopy, he has had urinary incontinence following 
coughing, sneezing, laughing, or any other type of Valsalva 
maneuver.  The Veteran reported that he has urgency and needs 
to void at intervals of between 30 to 45 minutes each day; he 
had nocturia approximately 5-6 times.  He reported that 
formerly he had used over 4 absorbent-material pads, like 
Depends or Pampers, but in the last 9 months or so that 
number has reduced to 2 absorbent-materials diapers changed 
twice a day.  The Veteran explained that he achieved this 
reduction by reducing his own amount of fluid intake.  He 
also stated that his urinary flow was good, and denied 
hesitancy or dysuria.  He also denied bladder stones or 
kidney stones, and stated he had never been hospitalized for 
a urinary tract infection.  The Veteran reported that he was 
a truck driver and explained that he was able to urinate 
behind bushes or between trucks at the terminals when a 
bathroom was not available.  On physical examination, the 
Veteran was not found to be lethargic, weak, or anorexic.  
There were no testicular atrophy, renal disease, or 
dialysis/treatment for a urinary disorder.  Based on the 
foregoing, the examiner opined that although the Veteran's 
urinary frequency interrupted his job, he continued to work 
as a truck driver and attempted to modify his behavior in 
order to complete his job; therefore, it had no effect on his 
usual occupation.
C.	Legal Criteria and Analysis

The appeal involves two questions.  First, it must be 
determined whether the rating reduction of the Veteran's 
prostate cancer from 100 percent to 40 percent for residuals 
of prostate cancer was proper; then, if the reduction was 
proper, whether the assignment of a 40 percent rating was 
proper.

Rating Reduction

Under 38 U.S.C.A. § 4.11b, Code 7528, for prostate cancer, a 
100 percent rating is assigned following the cessation of 
surgery, chemotherapy, or other therapeutic procedure and 
shall continue with a mandatory VA examination at the 
expiration of 6 months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the cancer is rated 
based on residuals of voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payment should be continued at their present 
level.  Final rating action will reduce or discontinue the 
compensation effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  

On June 2003 VA examination, it was noted that apart from the 
Veteran's March 2003 prostatectomy, he had not received any 
other treatment for his prostate cancer.  [Notably, the June 
2006 cystoscopy was performed to treat his frequent 
urination.]  On November 2003 VA examination, the Veteran's 
prostate cancer was found to be in remission with no other 
adjuvant therapy required.

As the surgery was performed in March 2003 and a VA 
examination was conducted in November 2003, more than 6 
months after the surgery, and as there was no local 
recurrence of cancer, the RO was required by the Rating 
Schedule to rate the prostate cancer disability on residuals 
as voiding dysfunction or renal dysfunction, whichever was 
the predominant disability.  38 U.S.C.A. § 4.11b, Code 7528 
(emphasis added).

As required by 38 U.S.C.A. § 4.11b, Code 7528, the RO 
complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) when it notified the Veteran of their proposals to 
reduce his rating assigned for residuals of prostate cancer 
in June 2004 and December 2004.  He was also notified of his 
right to challenge the proposed reductions, and was given an 
opportunity to present evidence and/or have a hearing.  
[Significantly, in response to the June 2004 rating 
decision/reduction proposal, the Veteran submitted additional 
information in August 2004.]  The Veteran was then notified 
of the final reduction, and the reduction was made effective 
no sooner than permitted by regulation.  

For these reasons, the Board finds that the rating reduction 
was in accordance with the facts of the record and the 
application of 38 C.F.R. § 3.105(e).

Rating Residuals of Prostate Cancer

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
Under Code 7528, Note, following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, if there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b.

Initially, the Board notes that the Veteran's residuals of 
prostate cancer have been rated based on residuals as voiding 
dysfunction.  As the record does not show that he has renal 
dysfunction (see December 2008 VA examination report)(and he 
has note alleged otherwise), discussion of a potentially 
higher rating based on renal dysfunction is not necessary.

Under 38 C.F.R. § 4.115a, for voiding dysfunction, a 40 
percent rating is warranted when there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  The next higher (and maximum) rating of 60 percent is 
warranted when there is urinary leakage requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times a day.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

From April 1, 2005 through March 8, 2008

A 40 percent rating has been assigned for this period of 
time.  However, evidence reflects that during this period of 
time, the Veteran was noted to have stress urinary 
incontinence and urinary leakage with any significant 
Valsalva, laughter, or bouncing, thus requiring him to wear 
pads of absorbent material.  At the March 2008 Travel Board 
hearing, the Veteran and his spouse testified that he 
required 6-8 pads daily due to his urinary incontinence and 
had to get up frequently at night to use the bathroom.  Based 
on their testimony, the Board remanded this matter for a VA 
examination.  See Chotta v. Peake, 22 Vet. App. 80 (2008) 
(concluding that VA's duty to assist may include development 
of medical evidence through a retrospective medical 
evaluation where there is a lack of medical evidence for the 
time period being rated); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that the Board may consider only 
independent medical evidence to support its findings and may 
not rely on its own medical judgment).

On December 9, 2008 VA examination, the Veteran reported that 
formerly he had used over 4 pads a day, but in the last 9 
months that number has reduced to 2 pads a day.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that from April 1, 2005 to March 8, 2008 (9 months prior to 
the December 9, 2008 VA examination), it was factually 
ascertainable from the balance of the evidence that the 
Veteran's residuals of prostate cancer were manifested by 
voiding dysfunction requiring the wearing of absorbent 
materials which had to be changed more than 4 times a day, 
warranting a 60 percent rating.  This is the maximum rating 
available under voiding dysfunction; renal dysfunction was 
not shown.  

From March 9, 2008

On December 9, 2008, it was noted that the Veteran had 
urinary incontinence following coughing, sneezing, laughing, 
or any other type of Valsalva maneuver.  He reported that he 
had urgency and needed to void at intervals of between 30 to 
45 minutes each day, and had 5-6 times nocturia.  He also 
reported that as of 9 months prior to the VA examination 
(from March 9, 2008), he had been using 2 absorbent material 
pads daily.  The disability picture presented falls squarely 
within the criteria for a 40 percent rating (stress 
incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times a day); clearly, the 
criteria for the next higher (60 percent) schedular rating 
were no longer met.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's residuals of 
prostate cancer is exceptional or that schedular criteria are 
inadequate (notably, on December 9, 2008 VA examination, it 
was noted that although the Veteran's urinary frequency 
interrupted his job as a truck driver, he continued to work 
and had modified his behavior in order to complete his job; 
therefore, his disability had no effect on his usual 
occupation).  The symptoms and impairment shown are fully 
encompassed by the schedular criteria.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  


ORDER

The appeal challenging the reduction of the Veteran's rating 
for prostate cancer from 100 percent effective April 1, 2005 
is denied.  

A 60 percent rating is granted for the Veteran's residuals of 
prostate cancer for the period from April 1, 2005 to March 9, 
2008, subject to the regulations governing payment of 
monetary awards); from March 9, 2008 a rating in excess of 40 
percent is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


